NONPRECEDENTIAL DISPOSITION
                                         To be cited only in accordance with
                                                  Fed. R. App. P. 32.1


              United States Court of Appeals
                                                                         For the Seventh Circuit
                                                                         Chicago, Illinois 60604

                                                                       Submitted February 14, 2013*
                                                                        Decided February 15, 2013

                                                                                 Before

                                                                    RICHARD A. POSNER, Circuit Judge

                                     DIANE P. WOOD, Circuit Judge                                 

                                                                JOHN DANIEL TINDER, Circuit Judge
                                                                 




          
No. 12‐2278

JAMES R. GARBER,                                                                       Appeal from the United States Tax Court.
     Plaintiff‐Appellant,
                                                                                       No. 2863‐11
        v.
                                                                                       Robert P. Ruwe,
COMMISSIONER OF INTERNAL                                                               Judge.
REVENUE,
     Defendant‐Appellee.                 



                                                                               O R D E R

       James Garber appeals the Tax Court’s grant of summary judgment in favor of the
Commissioner of Internal Revenue and imposition of sanctions in this suit protesting
notices of deficiency for the 2007 and 2008 tax years. We affirm.




        *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP.
P. 34(a)(2)(C).
No. 12‐2278                                                                               Page 2

       Garber did not file an income‐tax return in 2007 or 2008. After determining that he
had earned about $20,000 each year, the Internal Revenue Service notified him that he owed
$3,437 in back taxes and penalties. Garber petitioned the Tax Court for redetermination of
the deficiencies and penalties, maintaining that the IRS could not assess deficiencies against
him because he had not filed a tax return.

       The Tax Court granted summary judgment for the Commissioner, finding that
Garber’s arguments were based on unfounded objections to the federal tax system rather
than a colorable claim that the deficiency notices were incorrect. Because it found his
arguments frivolous, the court also granted the Commissioner’s motion for $1,000 in
sanctions.

       On appeal, Garber generally asserts that his wages do not constitute taxable income
and that the Internal Revenue Code does not require him to file a tax return.

       The federal courts, however, have roundly rejected such arguments. See United States
v. Raymond, 228 F.3d 804, 812 (7th Cir. 2000); United States v. Cooper, 170 F.3d 691, 691 (7th
Cir. 1999) (such arguments are “frivolous squared”); United States v. Middleton, 246 F.3d 825,
841 (6th Cir. 2001); Newman v. Schiff, 778 F.2d 460, 467 (8th Cir. 1985).

        Garber further suggests that the IRS improperly sent him deficiency notices before
making a final assessment of the taxes he owed. This argument misapprehends the
significance of a tax assessment. An assessment is not a prerequisite to tax liability but a
“formal determination that a taxpayer owes money.” Moran v. United States, 63 F.3d 663, 666
(7th Cir. 1995); see also Stevens v. United States, 49 F.3d 331, 336 (7th Cir. 1995). IRS
regulations prohibit the agency from making this determination before notifying a taxpayer
of an alleged deficiency or, if the taxpayer disputes the deficiency, before the Tax Court’s
decision becomes final. See 26 U.S.C. § 6213(a). These regulations do not relieve Garber from
tax liability.

       The Commissioner has moved for sanctions against Garber. We agree that Garber’s
appeal is frivolous and therefore grant the motion and impose sanctions of $4,000, the
presumptive sanction for filing a frivolous appeal in a tax case. See Szopa v. United States, 460
F.3d 884, 887 (7th Cir. 2006).

                                                                                    AFFIRMED.